Title: From George Washington to Major General Philip Schuyler, 24 April 1776
From: Washington, George
To: Schuyler, Philip



Sir
New York 24th April 1776.

I have this Day Granted a Warrant unto Captain Jacobus Wynkoop for two hundred seventy Six & two thirds Dollars, being for a Months Advance to him his Officers & Men who are to serve on the Lakes, at the Rates following.

          
            Captain
            32 Dollars
            32
            
          
          
            three Mates
            15 Do
            45
            
          
          
            One Boatswain
            do
            15
            
          
          
            Two Boatswains Mates
            @ 9⅓
            18⅔
            
          
          
            Twenty Seamen
            @ 8
            160
            
          
          
            One Do
            @ 6
            6
            
          
          
            
            
            276⅔
            Dollars
          
        
Which You will please to take Notice of in adjusting the Accounts of this Captain & his Crews.
 
Brigadier General Thompson, with four Battallions, & one Company Sailed from hence last Sunday, I hope they will have reached Albany long before this, & doubt not Your forwarding them on with all possible Expedition, We have Accounts of the British Troops under General Howe being arrived at Hallifax, a part of them if Not the whole, will probably attempt the Relief

of Quebec, as soon as the Navigation up the St Lawrence is practicable. I am with Great Esteem Dr Sir, Your Most Assured Hble Servt

Go: Washington

